

Exhibit 10.135       Certain confidential information in this Exhibit 10.135 was
omitted and filed separately with the Securities and Exchange Commission with a
request for confidential treatment by Inter Parfums, Inc.


BAIL COMMERCIAL


Soumis aux Articles L 145.1 à L 145.60 du Nouveau Code de Commerce
et au décret du 30 Septembre 1953


ENTRE LES SOUSSIGNES


Société Civile Immobilière du 4/6 Rond Point des Champs Elysées,


Représentée par la S.A. DAUCHEZ ADMINISTRATEUR DE BIENS, dont le siège social
est situé au 132 boulevard Haussmann, 75008 Paris, détenant la Carte
Professionnelle G 989, garantie par la Société Anonyme d'Assurance SOCAMAB
ASSURANCES, elle-même représentée par Monsieur Jean-Claude SAUNIER.
 
ci-après dénommé « le Bailleur » d'une part ;
ET


La société INTER PARFUMS, Société Anonyme au capital de 40 171 620.00 euros,
dont le siège social est situé 4/6 Rond-Point des Champs-Elysées 75008 PARIS,
immatriculée au Registre du Commerce et des Sociétés de Paris, sous le numéro B
350 219 382, et représentée aux fins des présentes par son son' Directeur
Général Délégué, Monsieur Philippe SANTI


ci-après dénommé « le Preneur »


d'autre part,
 
[ex10-135xsig1.jpg]
 
1

--------------------------------------------------------------------------------


 
CONDITIONS PARTICULIERES
 
IL A ETE CONVENU CE QUI SUIT :
 
Le bailleur, donne à loyer au preneur, qui accepte les lieux ci-après désignés
dépendant d'un immeuble sis à 4/6, Rond-Point des Champs-Elysées - 75008 Paris.
 
1. DESIGNATION
 
Dans un immeuble sis à 4/6, Rond-Point des Champs-Elysées - 75008 Paris :
 
Un local commercial à usage de bureaux, situé au 2ème étage d'une superficie de
544 m2 mètres carrés environ, ainsi que deux caves numéros 3 et 10, tels que
lesdits lieux figurent au plan ci-annexé.
 
Ainsi au surplus que les lieux s'étendent, se poursuivent et comportent, avec
toutes leurs dépendances, sans aucune exception ni réserve et sans qu'il soit
besoin d'en faire ici une plus ample désignation, le preneur déclarant les avoir
vus et visités à loisir et dont il sera d'ailleurs fait un état détaillé et
contradictoire, dressé aux frais du preneur, par l'architecte du bailleur, dans
le mois qui suivra l'occupation des locaux.
 
Il est précisé que toute erreur dans la désignation ci-dessus ne peut justifier
ni réduction ni augmentation du loyer, les parties se référant à la consistance
des locaux tels qu'ils se comportent.
 
2. DUREE
 
Le présent bail, qui a commencé rétroactivement à courir le 15 JUILLET 2008, est
consenti pour une durée de dix sept jours deux mois et trois, six ou neuf ans,
qui expireront les 30 SEPTEMBRE 2011, 30 SEPTEMBRE 2014 ou 30 SEPTEMBRE 2017 au
choix du preneur seul à charge par lui s'il désire donner congé pour
l'expiration de la première ou de la deuxième période triennale de respecter un
préavis de six mois.
 
Tout congé devra être signifié par acte extrajudiciaire.
 
3. PRIX
 
3.1           La présente location est consentie et acceptée moyennant un loyer
annuel en principal de [———————————————————]1 Euros), ainsi que la T.V.A.
applicable, que le preneur s'oblige à payer au bailleur ou à son mandataire, au
domicile de celui-ci, par quart, aux quatre termes ordinaires de l'année, le
premier jour de chaque trimestre, de trois mois en trois mois, jusqu'à
l'expiration de la location, à terme d'avance.
 
3.2           Ledit loyer sera automatiquement révisé le premier octobre de
chaque année en fonction de la variation de l'indice du coût de la construction
d'un immeuble tel qu'il sera publié par l'Institut National des Statistiques et
des Études Économiques (INSEE) pour le premier trimestre de chaque année.
 
[ex10-135xsig1.jpg]
 

--------------------------------------------------------------------------------

1 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.135.1.


2

--------------------------------------------------------------------------------


 
La première révision interviendra pour la première fois le premier octobre 2009
sur la base de la variation entre l'indice du premier trimestre 2008, qui est de
1497, et celui qu'il publiera pour le premier trimestre 2009, et dans le futur
sur la base des indices du premier trimestre de chaque année.
 
3.3.1 En sus du loyer ci-dessus fixé, le preneur remboursera au bailleur, en
même temps que chaque terme de loyer, les différentes prestations et fournitures
que les propriétaires sont en droit de récupérer sur les locataires, soit sa
part :
 
·
des dépenses municipales (balayage, enlèvement des ordures ménagères et déchets
industriels et commerciaux) ;

 
·
de la taxe foncière et de la taxe d'ordures ménagères seront appelées une fois
par an et sont calculées au prorata du nombre de jours de présence. Elle n'est
pas incluse dans les provisions pour charges.

 
·
des dépenses d'entretien, des appointements du gardien et charges accessoires ;

 
·
des dépenses d'eau froide (consommation et frais de compteur) ;

 
·
des dépenses concernant le chauffage central de l'immeuble (combustible,
abonnement et entretien courant) ;

 
·
des dépenses de fonctionnement (électricité, abonnement et entretien courant,
éclairage des parties communes) ;

 
·
des dépenses concernant l'ascenseur qui dessert les étages (électricité,
abonnement et entretien courant) ;

 
·
de la taxe annuelle sur les bureaux et les commerces en Ile de France concernant
les lieux loués, si elle est due, au premier janvier de chaque année. Il est
expressément convenu que cette taxe sur les bureaux est due par le preneur au
prorata du nombre de jours de présence. Elle n'est pas incluse dans les
provisions pour charges.

 
·
sa quote-part éventuelle de la taxe d'enlèvement des déchets industriels et
commerciaux.

 
3.3.2 Tantièmes de répartition des charges
 
Clé de répartition
 
Tantièmes
   
Base de répartition
 
Dépenses générales
    1 447       10 000  
Dépenses spéciales
    165       1 000  
Ascenseur
    182       1 000  

 
Il est précisé que les tantièmes de répartition des charges pourront être
modifiés par voie contractuelle, judiciaire, ou légale.
 
3.3.3 II sera demandé pour le remboursement de ces charges une provision
trimestrielle de TROIS MILLE EUROS (3.000,00 Euros), le compte définitif étant
établi en fin d'exercice. Il est ici précisé que l'ensemble des loyers et
charges sera réglé chaque trimestre, par prélèvement automatique.
 
3.4 Tout retard dans le règlement des sommes dues, tant au titre du loyer qu'au
titre des charges et accessoires, donnera lieu à des relances dont les frais
incomberont au preneur, à savoir : pour la première relance : 10 euros TTC pour
la deuxième relance : 20 euros TTC.
 
[ex10-135xsig1.jpg]
 
3

--------------------------------------------------------------------------------


 
4. DEPOT DE GARANTIE
 
Le preneur versera en outre à la signature des présentes, à titre de dépôt de
garantie, la somme de [———————————————-]2( euros) représentant
[———————————————-]3mois de loyers HT.
 
A chaque révision de loyer, ce dépôt de garantie sera réajusté de telle sorte
qu'il corresponde toujours à [———————————————-]4 mois du nouveau loyer.
 
Ladite somme sera remboursée au preneur après déménagement et remise des clés,
déduction faite des loyers et réparations locatives ou toutes autres sommes
pouvant êtres dues par le preneur au bailleur, ou dont celui-ci pourrait être
rendu responsable pour le preneur. Cette somme ne sera en aucun cas productive
d'intérêts au profit du preneur.
 
5. FRANCHISE DE LOYERS
 
Il est accordé au preneur une franchise de [———————————————-]5 (euros)
représentant [———————————————-]6 mois de loyers H.T./H.C. pour permettre au
preneur d'exécuter des travaux dans les bureaux livrés tels que désignés dans
l'état des lieux établi dès l'entrée en jouissance par le preneur.
 
Le preneur s'engage expressément à fournir au bailleur, à la signature du bail,
le descriptif détaillé et chiffré des travaux objets de la présente franchise.
Ce descriptif sera annexé au présent bail.
 
En outre, le preneur s'engage expressément à fournir au bailleur, les copies
certifiées conformes des factures pour les travaux exécutés, dès la fin du
chantier.
 
De plus, le preneur s'engage expressément à faire exécuter les travaux objets de
cette franchise, au regard des dispositions réglementaires applicables (et
notamment une assurance maître d'ouvrage, et un coordonnateur de sécurité et
protection de la santé) à ses frais et sous le contrôle de l'architecte du
bailleur, dont les honoraires seront à la charge du preneur.
 
En conséquence, le premier terme de loyer sera exigible le 15 NOVEMBRE 2008.
 
Enfin, le preneur s'engage, dès la date de prise d'effet du bail, à s'acquitter
auprès du bailleur des charges afférentes aux locaux objets du présent acte.



--------------------------------------------------------------------------------

2 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.135.2.
 
3 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.135.3.
 
4 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.135.4.
 
5 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.135.5.
 
6 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.135.6.
 
4

--------------------------------------------------------------------------------


 
6. DISPOSITIONS RELATIVES A L'ENVIRONNEMENT ARTICLE L 125-5 DU CODE DE
L'ENVIRONNEMENT
 
Les lieux loués et l'ensemble immobilier sont situés sur la commune de PARIS. LE
BAILLEUR déclare qu'à sa connaissance, le bien objet des présentes est situé
dans une zone qui :
 
-
est couverte par un plan de prévention des risques naturels prévisibles
d'inondation, approuvé par arrêté préfectoral du 14 février 2006,

 
-
est couvert par un plan de prévention des risques technologiques prescrit ou
approuvé,

 
-
est situé dans une zone de sismicité 0.

 
[ex10-135xsig1.jpg]
 
5

--------------------------------------------------------------------------------


 
L'état des risques naturels et technologiques ainsi que l'arrêté préfectoral du
14 février 2006, et le dossier annexé au dit arrêté, sont joints aux présentes
et visés.
 
Le BAILLEUR déclare par ailleurs qu'à sa connaissance les lieux loués et
l'ensemble immobilier n'ont pas fait l'objet, depuis qu'il est propriétaire
d'une indemnité au titre des articles L 125-2 ou L 128-2 du Code des Assurances.
 
Il précise par ailleurs, qu'à sa connaissance, il en a été de même
antérieurement à son acquisition.
 
7. CLAUSE RESOLUTOIRE
 
Il est expressément convenu que :
 
8.1           A défaut de paiement d'un seul terme de loyer en principal,
charges, taxes et prestations, à son échéance convenue, comme au cas
d'infraction ou d'inexécution d'une des conditions générales ou particulières
prévues au bail, un mois après un simple commandement demeuré infructueux, après
signification d'une mise en demeure par lettre recommandée avec avis de
réception, et malgré toutes offres ultérieures de payer ou d'exécuter, la
présente location sera résiliée de plein droit, si bon semble au bailleur, sans
qu'il soit besoin d'aucune formalité judiciaire autre qu'une simple ordonnance
de référé rendue par M. le Président du Tribunal de Grande Instance prononçant
l'expulsion, ladite ordonnance ayant pour objet, non de prononcer la résiliation
qui a lieu de plein droit si bon semble au bailleur, mais d'en assurer
l'exécution.
 
8.2           Au cas de résiliation prévue au paragraphe premier de la présente
clause résolutoire, les sommes versées au bailleur à titre de dépôt de garantie
lui seront acquises à titre d'indemnité, sans préjudice de tous dépens et de
tous dommages intérêts.
 
8.3           En cas de non-paiement de toute somme due à son échéance ou
d'inexécution d'une des conditions générales ou particulières prévues au bail et
dès le premier acte d'huissier, le preneur devra de plein droit payer en sus,
outre les frais de recouvrement y compris la totalité du droit proportionnel dû
à l'huissier de justice, une pénalité égale à 10% (dix pour cent) du montant de
la somme due pour couvrir le bailleur tant des dommages pouvant résulter du
retard dans le paiement que des frais, diligences et honoraires exposés pour le
recouvrement de cette somme. Cette pénalité s'ajoute à l'intérêt légal dû à
compter du commandement.
 
[ex10-135xsig1.jpg]
 
6

--------------------------------------------------------------------------------


 
CONDITIONS GENERALES
 
Le présent bail est consenti et accepté sous les -charges ordinaires de droit,
suivant l'usage des lieux, et en outre aux conditions suivantes que le preneur
s'oblige à exécuter ou supporter à peine de résiliation, sans pouvoir prétendre
à aucune indemnité ni diminution de loyer, ni sans aucun recours contre le
bailleur ni contre son assureur.
 
1° Prise de possession
 
De prendre les lieux loués dans l'état où ils se trouvent actuellement sans
pouvoir exiger du bailleur aucune mise en étal ni aucune réparation quelconque,
le gros œuvre des murs et planchers étant seul à la charge du bailleur.
 
2° Fermeture ~ Couverture :
 
De ne pouvoir réclamer d'autres fermetures ni serrures que celles existant
actuellement, le preneur déclarant renoncer à tous recours contre le bailleur ou
contre son assureur, au cas de vol ou d'effraction dans les lieux loués.
 
De supporter la dépose définitive de persiennes ou volets, au gré du bailleur,
sans indemnité.
 
De ne pouvoir placer sous les châssis, vitres, verrières, ou plafonds en béton
translucide s'il en existe, des objets, machines, etc. pouvant être endommagés
par des fuites d'eau, le bailleur déclinant toute responsabilité au cas de
dégâts pouvant en résulter à raison de la nature même de ce mode de couverture
dont l’étanchéité n'est par garantie.
 
3° État des lieux et entretien :
 
D'entretenir les lieux loués, pendant toute la durée du bail, en bon état de
réparations locatives, et de faire, en conséquence, exécuter à ses frais toutes
réparations d'électricité, de robinetterie, serrurerie, fumisterie, plomberie,
chauffage central, menuiserie, peinture, fenêtres et volets, etc., en un mot
tous travaux qu'il serait nécessaire dé faire effectuer dans les lieux, même le
remplacement total ou partiel. Seul le gros œuvre des murs et planchers restera
à la chargé du bailleur au sens de l'article 606 du Code Civil.
 
D'effectuer personnellement, après avoir sollicité au préalable l'autorisation
du bailleur, en supportant intégralement et seul les frais, les réparations,
transformations ou additions exigées par une autorité administrative on une
disposition législative ou réglementaire pour la continuation des activités du
preneur ou pour toute autre cause y compris le cas de force majeure.
 
De maintenir en bon état d'entretien l'ensemble des lieux loués et notamment les
devantures et fermetures, de faire procéder à la peinture de celles-ci aussi
souvent qu'il sera nécessaire et au moins une fois tous les trois ans. Le
bailleur ne sera par suite tenu que des grosses réparations, prévues à l'article
606 du Code Civil, qui seules restent à sa charge à l'exception toutefois de
l'hypothèse visée ci-dessus, des travaux exiges pour la continuation des
activités du preneur.
 
De rendre à la fin de la location les lieux loués dans le même état que celui
dans lequel l'état des lieux dressé lors de la prise de possession montrera
qu'ils se trouvaient au début de la location.
 
[ex10-135xsig1.jpg]
 
7

--------------------------------------------------------------------------------


 
En conséquence, le preneur devra effectuer lotîtes les réparations, petites ou
grosses, sans distinction, à l'exception de celles prévues par l'article 606 du
Code Civil, de telle sorte que les lieux soient restitués en fin de jouissance
en bon état de réparations et d'entretien.
 
A l'expiration de la location, il sera dressé un autre état des lieux indiquant
les réparations locatives pouvant être dues par le preneur. Ledit preneur devra
en régler le montant.
 
4° Travaux par le preneur - Embellissements - Améliorations :
 
De ne pouvoir, sans le consentement exprès et par écrit du bailleur, rien
changer dans la distribution des lieux loués, notamment en ce qui concerne
l'affectation donnée aux différentes parties des lieux loués.
 
De ne pouvoir faire aucun changement, installation, démolition, percement de
murs, cloisons, planchers, ni scellement sans le consentement exprès et par
écrit du bailleur.
 
De ne pouvoir faire exécuter ces travaux, s'ils étaient autorisés par le
bailleur, qu'après l'approbation et sous la direction de l'architecte du
bailleur, dont le preneur paierait les honoraires.
 
De laisser à la fin de la location si bon semble au bailleur, sans indemnité,
les changements et travaux ainsi exécutés.
 
Aucun appareil de ventilation ou de climatisation ne pourra être installé sans
l'autorisation préalable expresse et par écrit du bailleur. Ces travaux s'ils
étaient autorisés seront exécutés ainsi qu'il est dit à l'alinéa trois de la
présente clause. Le preneur s'engage à son départ, au choix du preneur, soit à
laisser lesdits installations en bon état de fonctionnement, soit, à les
supprimer et â remplacer les fenêtres dans lesquelles elles avaient été
installées.
 
De laisser également tous décors, embellissements, armoires fixées aux murs,
conduites de gaz, d'eau et d'électricité, que le preneur pourrait faire
installer et, en général, toutes installations et tous embellissements devenant
immeubles par destination, à moins que le bailleur ne préfère que les. lieux
soient rétablis, aux; frais du preneur et sans indemnité, dans leur état
primitif.
 
De ne pouvoir surcharger les planchers des lieux loués, sans en avoir au
préalable complété la solidité au moyen de mesures que préconiserait
l'architecte du bailleur, sous les ordres duquel les travaux devraient
d'ailleurs être exécutés, aux frais du preneur.
 
Le preneur en outre devra, notifier, préalablement à toute exécution, au
bailleur ses projets afin que l'architecte du bailleur puisse vérifier que les
travaux ne portent atteinte, ni à la solidité de l'immeuble, ni à celle du gros
oeuvre. Le bailleur se réserve le droit de demander au départ du preneur la
remise des locaux dans leur état initial aux frais exclusifs du preneur.
 
De supporter les frais d'une modification éventuelle des lieux loués qui
pourrait être exigée par une quelconque administration, même si cette exigence
était imprévisible et constitutive, par suite d'un fait de force majeure.
 
Enfin, pendant le cours du présent bail et de ses éventuels renouvellements, il
est expressément convenu entre les parties que l'ensemble des travaux de
conformité qui pourraient être prescrits par les autorités administratives, â
quelque titre que ce soit, hygiène et sécurité du travail, réglementation des
établissements recevant du public, devront être exécutés par le preneur à ses
frais exclusifs.
 
[ex10-135xsig1.jpg]
 
8

--------------------------------------------------------------------------------


 
5° Travaux dans l'immeuble - Visite des Lieux ~ Canalisations :
 
De souffrir, sans aucune indemnité, ni diminution de loyer, les travaux que le
bailleur jugerait nécessaire de faire exécuter dans les lieux loués, ou dans
l'immeuble dont ils dépendent, leur durée excédait-elle quarante jours.
 
Le bailleur se réserve la faculté, au besoin par dérogation à l'Article 1723 du
Code civil, d'apporter toutes les modifications qu'il jugera à propos, tant à
l'aspect extérieur qu'à l'intérieur de l'immeuble dont dépendent les locaux
loués, à l'exclusion des lieux présentement loués.
 
De laisser passer par les lieux loués, si besoin était, pour procéder au
nettoyage des cours, courettes, visites des contrepoids d'ascenseur, ou autres
travaux nécessaires à la bonne tenue de l'immeuble ou au fonctionnement de tous
appareils.
 
De supporter, sans aucune indemnité, ni diminution de loyer, tous les travaux
que le bailleur estimerait devoir subir ou serait forcé de subir, ainsi que
toutes constructions ou démolitions voisines, tous bouchements de cours,
courettes, ou jours de souffrance.
 
De laisser traverser ses caves par toutes canalisations nécessaires.
 
De déposer à ses frais et sans délai tous coffrages et décoration ainsi que
toutes installations qu'il aurait faites et dont l'enlèvement serait utile pour
la recherche et la réparation des fuites de toute nature, de fissures dans les
conduits de fumée et de ventilation, notamment après incendie ou infiltrations,
et en général pour l'exécution de travaux.
 
Au cas où des travaux s'avéreraient nécessaires sur toutes canalisations, le
bailleur se réserve la possibilité de remplacer les canalisations encastrées par
des canalisations apparentes.
 
En cas de travaux, constructions, vente de l'immeuble par parties ou en
totalité, le bailleur pourra modifier la répartition des caves et des pièces
sous combles et procéder à un échange de locaux.
 
De laisser le bailleur, son architecte et leurs représentants pénétrer dans les
lieux loués chaque fois qu'ils le jugeront utile, après avoir prévenu 48 Heures
à l'avance sauf urgence.
 
6° Expropriation :
 
De ne pouvoir exiger du bailleur aucune indemnité ni diminution de loyer si,
pendant la durée du présent bail, l'immeuble dont dépendent les lieux
présentement loués venait être démoli en totalité ou en partie par suite de
retranchement, reculement ou expropriation pour cause d'utilité publique, sauf
bien entendu le recours du locataire contre les parties expropriantes.
 
7° Garnissement :
 
De tenir les lieux loués constamment garnis de meubles, marchandise, objets
mobiliers en quantité et de valeur suffisantes pour répondre du paiement des
loyers et de l'exécution des charges et conditions du bail.
 
9

--------------------------------------------------------------------------------


 
De maintenir dans les lieux loués une activité commerciale constante, sans
pouvoir sous aucun prétexte, sauf la fermeture normale pour congés payés cesser,
même momentanément, de les employer à la destination ci-dessous indiquée.
 
Tout déménagement partiel anticipé est interdit au preneur qui, dans tous les
cas, ne pourra quitter les lieux loués qu'après l'entière exécution des
obligations prévues au présent acte.
 
8° Assurances :
 
8.1 - biens propriété du preneur
 
Le preneur assurera et maintiendra assurés pendant toute la durée du bail contre
les risques d'incendie, d'explosion, dégâts des eaux, destruction, les meubles,
objets mobiliers, matériels et de manière générale tout ce qui est sa propriété
à l'intérieur des locaux, y inclus les agencements, renonçant à tout recours à
l'encontre du bailleur dans l'hypothèse où les meubles, objets mobiliers,
matériels, agencements ou autres seraient endommagés partiellement ou
totalement.
 
Le preneur s'engage à imposer à son assureur la même renonciation à recours à
l'encontre de son bailleur.
 
8.2 - vis-à-vis des tiers
 
Le preneur devra également s'assurer contre le recours de tous tiers, renonçant
également à tout recours contre le bailleur si par le fait d'un tiers les biens
qui sont sa propriété sont partiellement ou totalement endommagés ou encore s'il
doit interrompre momentanément ou totalement son activité.
 
Le preneur s'engage à imposer cette même renonciation à recours à son assureur.
 
8.3 - biens propriété bailleur
 
Le bailleur assurera l'immeuble et tous les éléments d'équipement ou autres
devenus immeuble par destination contre les risques d'incendie, d'explosion,
dégât des eaux, destruction partielle ou totale pour quelque cause que ce soit
et ce, en valeur reconstruction à neuf.
 
Le bailleur, dans l'hypothèse d'un sinistre, renonce à tous recours à l'égard du
preneur, il s'engage à imposer à son assureur la même renonciation à l'encontre
du preneur.
 
Le preneur remboursera au bailleur la totalité de toute surprime née des
activités exercées, s'obligeant en outre à communiquer tous les éléments
permettant de connaître les biens devenus immeuble par destination, sauf à
engager sa responsabilité vis-à-vis du bailleur et dans l'hypothèse d'un
sinistre à réparer le préjudice subi par le bailleur en cas d'insuffisance de
garantie.
 
Dès lors que les primes seraient établies pour une garantie concernant la
totalité de l'immeuble, à l'exception de la surprime née des activités exercées
dont la totalité demeure en toute hypothèse à la charge du preneur, la
quote-part due par le preneur serait celle rappelée selon les termes de
l'article 3.3.2.
 
[ex10-135xsig1.jpg]
 
10

--------------------------------------------------------------------------------


 
8.4 - renonciations réciproques
 
Les parties s'obligent compte tenu des renonciations ci-dessus rappelées, à se
notifier dans le délai de deux mois et à compter de la prise d'effet des
présentes leurs polices d'assurances, lesquelles établies en fonction de leurs
obligations respectives devront :
 
- pour le preneur, stipuler que lui-même et ses assureurs renoncent, en cas de
sinistre couvert par les garanties prévues aux articles 8.1 et 8.2, à tout
recours contre le bailleur et ses assureurs,
 
- pour le bailleur, stipuler que lui-même et ses assureurs, pour les garanties
prévues à l'article 8.3 renoncent à tout recours contre le preneur et ses
assureurs.
 
Ces renonciations à recours seront réciproques de telle sorte que sous réserve
de la renonciation à recours de la part du preneur et de ses assureurs, le
bailleur et ses assureurs renoncent pour les mêmes sinistres, à tout recours
qu'ils seraient fondés à exercer contre le preneur et ses assureurs et que sous
réserve de la renonciation à recours de la part du bailleur et de ses assureurs,
le preneur et ses assureurs renoncent pour les mêmes sinistres à tout recours
qu'ils seraient fondés à exercer contre le bailleur et ses assureurs.
 
Par ailleurs, le preneur devra souscrire un abonnement « Prévention et Conseil »
auprès d'un organisme agréé par l'Assemblée Plénière des Sociétés d'Assurance
contre l'incendie.
 
Le preneur devra fournir au bailleur un justificatif de la souscription de ce
contrat concernant la fourniture et la pose d'extincteurs portatifs dans les
parties privatives, et adresser tous les ans une photocopie du rapport de
visite.
 
9° Contributions - Salubrité :
 
De satisfaire à toutes les charges de ville et de police dont les locataires
sont ordinairement tenus.
 
De se conformer à toutes les prescriptions de l'autorité compétente pour cause
d'hygiène et de salubrité publique.
 
De ne pas jeter les déchets industriels ou commerciaux dans les boites à ordures
ménagères de l'immeuble et de se munir à cet effet de tous récipients
réglementaires. Il devra ainsi se charger seul de leurs entretien, sortie et
fera en sorte qu'ils ne gênent pas les passages.
 
Le preneur devra faire son affaire personnelle de tous manquements à ces
prescriptions, le bailleur ne devant en aucun cas être inquiété ou recherché à
ce sujet.
 
D'acquitter exactement toutes contributions et taxes pouvant lui incomber
personnellement. De justifier, avant son déménagement, au bailleur ou à son
mandataire du règlement de ses contributions par le reçu du Percepteur.
 
De supporter, pendant la durée de la location, sa part de tous impôts et taxes
d'État, de département ou de ville, sous quelque forme qu'ils soient créés,
perçus ou non sur le propriétaire, y compris la taxe foncière.
 
En outre, le preneur remboursera, chaque année, au bailleur la taxe annuelle sur
les bureaux.
 
[ex10-135xsig1.jpg]
 
11

--------------------------------------------------------------------------------


 
10° Règlement intérieur :
 
De ne pouvoir rendre le bailleur responsable des interruptions qui pourraient se
produire dans les services d'eau, gaz, électricité ou tout autre service public,
ou des restrictions qui pourraient, éventuellement, être imposées par les
pouvoirs publics aux divers services de l'immeuble.
 
D'entretenir normalement les canalisations intérieures d'alimentation ou
d'écoulement d'eau, ainsi que toutes canalisations de gaz et d'électricité, le
bailleur ne devant jamais être inquiété à ce sujet et le preneur n'utilisant ces
canalisations qu'à leurs risques et périls.
 
Le bailleur se réserve la possibilité de contracter un abonnement auprès de
l'Association Parisienne d'Appareils à Vapeurs et Electriques (A.P.A.V.E.) ou de
tout autre organisme similaire pour la vérification périodique des installations
électriques privées de chaque locataire ; le montant de cet abonnement sera
facturé individuellement à ceux-ci ou compris dans les prestations remboursables
comme il a été dit au paragraphe Prix. Les travaux éventuels de mise en
conformité des installations qui pourraient résulter de ces vérifications
devront être exécutés par le preneur à ses frais.
 
Le preneur devra en prenant possession des lieux, faire exécuter les travaux
éventuellement nécessaires pour mettre l'installation électrique propre aux
lieux loués, en conformité aux règlements en vigueur.
 
De faire ramoner à ses frais, par un fumiste qualifié, autant que besoin sera,
les cheminées et conduits de fumée dépendant des lieux loués.
 
Le bailleur ne garantit pas leur état et le preneur ne pourra les utiliser qu'à
leurs risques et périls. Ils ne pourront jamais demander leur remise en état. Il
ne pourra y brancher aucun poêle ou radiateur.
 
De ne rien déposer, ni laisser déposer, dans le vestibule de l'entrée de
l'immeuble, les couloirs, escaliers, et d'une façon plus générale, toutes
parties communes de l'immeuble qui sont formellement exclues de la présente
location.
 
De ne pouvoir faire entrer des voitures dans la cour de l'immeuble dont
dépendent les lieux loués, les locataires ou occupants de remises et de parkings
y ayant seuls accès.
 
De ne pouvoir placer ni des fleurs, ni des objets quelconques aux fenêtres aussi
bien sur rue que sur cour.
 
De respecter les conditions imposées par le règlement de l'immeuble, le
règlement de copropriété, le syndicat des copropriétaires ou tout organisme créé
entre propriétaires ou occupants de l'immeuble, éventuellement avec la
participation des propriétaires ou occupants des immeubles voisins.
 
D'observer rigoureusement les usages établis à Paris en matière de voisinage.
D'éviter à ce sujet tous bruits, odeurs ou autres causes de gêne pour les autres
occupants de l'immeuble ou des immeubles voisins.
 
De veiller à ce que les équipements de ventilation tels que hottes aspirantes,
extracteurs, conduits, etc. répondent aux normes requis pour l'activité
autorisée par le présent bail, et que ces équipements soient maintenus en
parfait état de fonctionnement ; de telle sorte que le bailleur ne soit en aucun
cas inquiété par des gênes occasionnés au voisinage, sous forme de fumées,
odeurs, trépidations de machinerie, ou autres bruits.
 
[ex10-135xsig1.jpg]
 
12

--------------------------------------------------------------------------------


 
De veiller à ce que son personnel ne stationne pas dans les parties communes de
l'immeuble, de lui interdire tous cris ou bruits quelconques, notamment au
moment des entrées et sorties, de telle sorte que la tranquillité de l'immeuble
ne soit pas troublée par leur présence.
 
De ne pouvoir avoir aucun animal malpropre ou bruyant.
 
De ne pouvoir dresser l'étalage sur le trottoir des lieux présentement loués.
 
De se substituer au bailleur sur toutes réclamations qui pourraient être élevées
par un voisin, le bailleur ne devant jamais être inquiété à ce sujet.
 
De ne faire en aucun cas de vente publique dans les lieux loués, même après
faillite ou liquidation judiciaire.
 
Lorsque le preneur aura reçu ou donné congé, et dans les six derniers mois de la
location, le bailleur pourra faire mettre un écriteau, à l'emplacement de son
choix, indiquant que les lieux sont à louer. Le preneur devra laisser visiter
tous les jours ouvrables de 10 heures à midi et de 14 heures à 17 heures. Il en
sera également ainsi en cas de mise en vente des lieux loués.
 
11° Chauffage :
 
Il existe dans les lieux loués une installation de chauffage privative.
 
Le preneur devra supporter directement, sans que le bailleur n'ait jamais à
intervenir de quelque manière que ce soit, la charge entière de l'installation
de chauffage, de son remplacement total ou partiel, de manière à laisser, à son
départ, lesdites installations en bon état de fonctionnement.
 
12° Climatisation :
 
Il existe également dans l'immeuble une installation de climatisation
collective. Si le preneur souhaite se raccorder sur l'installation collective,
un droit de raccordement lui sera alors facturé.
 
La climatisation centrale est fournie chaque été du 15 juin au 15 septembre.
 
Le bailleur se réserve le droit de la fournir en dehors de ces limites ; le
preneur devra dans ce cas rembourser la climatisation supplémentaire dans la
même proportion que la climatisation normale.
 
13° Ascenseurs :
 
De ne pouvoir utiliser le ou les ascenseurs qu'à ses risques et périls, et en se
conformant aux prescriptions édictées à cet effet par l'entreprise chargée de
l'entretien.
 
De respecter la charge utile de cet appareil.
 
De respecter la possibilité d'usage de l'appareil par les autres occupants de
l'immeuble.
 
13

--------------------------------------------------------------------------------


 
L'usage en est réservé aux locataires : il est interdit pour le transport de
tous matériaux ou objets et ne doit pas être utilisé par les livreurs ou
coursiers.
 
Le bailleur décline toute responsabilité pour les accidents qui pourraient
survenir du fait de l'ascenseur et quelles qu'en soient les causes.
 
Le preneur ne pourra élever aucune réclamation quant aux arrêts qui pourraient
se produire indépendamment de la volonté du bailleur, ou nécessités par
l'entretien des appareils.
 
14° Destination des lieux :
 
De ne pouvoir exercer dans les lieux loués que l'activité de : " ACHAT, VENTE,
FABRICATION, IMPORTATION et EXPORTATION DE PARFUMS, COSMETIQUES, ARTICLES DE
MODE ET ACCESSOIRES".   .
Les lieux objets des présentes sont loués à usage exclusif de bureaux, à
l'exclusion notamment de toute vente, exposition, etc.
Les lieux loués ne pourront servir à aucun autre usage, étant entendu que le
bailleur se réserve le droit de louer tous autres locaux de l'immeuble pour tous
commerces ou professions semblables ou similaires à celui du preneur.
 
15° Crédit-bail :
 
Dans le cas où le preneur aurait recours à un crédit-bail sur son fonds de
commerce ou sur un des éléments de celui-ci, il a l'obligation d'en prévenir le
bailleur par lettre recommandée avec accusé de réception dans le mois qui
précède la signature du contrat de crédit-bail. De même, il aura l'obligation de
le prévenir de la date d'expiration du contrat de crédit-bail.
 
En cas de cession du fonds de commerce, le crédit-preneur aura la même
obligation vis-à-vis du crédit bailleur afin que le bailleur ne soit jamais
inquiété par l'établissement crédit-bailleur auprès duquel le contrat de
crédit-bail aura été souscrit.
 
Au moment de la cession du fonds de commerce, le crédit-bailleur doit informer
le propriétaire que toutes les formalités et obligations prévues au contrat de
crédit-bail ont été remplies par le crédit-preneur cessionnaire.
 
Au cas de demande de renouvellement du présent bail par le crédit-bailleur
désirant installer un nouvel exploitant, ce dernier devra exercer une activité
identique à celle de l'ancien crédit-preneur. Le crédit-bailleur devra en ce cas
adresser au bailleur, en même temps que la demande de renouvellement, toutes
informations concernant le nouvel exploitant (K-bis, statuts, références
bancaires) et son activité pour être soumis à son agrément exprès et par écrit.
 
16° Cession - Apport - Sous-location :
 
De ne pouvoir céder son droit au présent bail si ce n'est à l'acquéreur de son
fonds de commerce, pourvu que ce soit en totalité, et à charge de rester garant
et répondant solidaire envers le bailleur de tous cessionnaires successifs; tant
pour raison du paiement des loyers que pour l'exécution des conditions générales
du présent bail.
 
L'acte contenant la cession devra être fait soit sous la forme authentique, soit
par acte sous seing privé, le bailleur étant appelé à la signature dudit acte ;
le bailleur devra y être appelé et une copie exécutoire dudit acte devra lui
être remise gratuitement dans le mois de la signature ; au dit acte de cession
les cessionnaires s'obligeront naturellement envers le bailleur au paiement du
loyer et à l'exécution des charges et conditions du présent bail.
 
[ex10-135xsig1.jpg]
 
14

--------------------------------------------------------------------------------


 
Aucun apport ou cession ne pourra être fait s'il est dû des loyers et charges
par le preneur.
 
Ces stipulations seront applicables à toutes cessions successives.
 
De ne pouvoir donner son fonds en gérance, se substituer toute personne, prêter
les lieux loués, même temporairement, à des tiers.
 
De ne pouvoir sous-louer et domicilier ni en totalité ni en partie, sans
l'accord préalable et écrit du Bailleur.
 
16° bis
 
Par dérogation à la 16ème clause des conditions générales, le preneur est
autorisé à domicilier, dans les lieux loués des Sociétés du Groupe INTER
PARFUMS, à condition de respecter les cinq conditions indivisibles suivantes :
 
1) que l'activité exercée par ses sociétés soit la même que celle prévue au
14ème condition générale ci-dessus et que le preneur adresse au bailleur une
copie des statuts et du K~bis des sociétés concernées ;
 
2) qu'il s'agisse de sociétés du Groupe INTER PARFUMS, dont il détient au moins
30 % du capital social ;
 
3) que le Président, Directeur Général, ou le gérant de ces sociétés soit un des
administrateurs de la société INTER PARFUMS, titulaire du présent bail ;
 
4) qu'au départ de la société INTER PARFUMS, les locaux faisant l'objet du
présent bail soient rendus libres de toute occupation, les lieux formant
matériellement et dans la commune intention des parties, un tout indivisible.
 
En aucun cas ces domiciliations ne devront créer de lien de droit entre les
sous-locataires et le bailleur qui n'aura vis-à-vis d'elle, aucune obligation
directe.
 
5) La société INTER PARFUMS restera donc seule responsable vis-à-vis du bailleur
de toute conséquence préjudiciable à celui-ci. Elle garantit la stricte
exécution des conditions ci-dessus, et s'oblige à faire prendre le même
engagement écrit à toutes sociétés domiciliées qu'elle aura l'obligation de
faire connaître au bailleur.
 
17° Enseignes - Plaques commerciales :
 
Aucune plaque, enseigne, store ou installation quelconque intéressant l'aspect
extérieur ou l'aspect intérieur de l'immeuble ne pourra être placée sans avoir
été au préalable soumise à l'agrément du bailleur qui sollicitera en tant que de
besoin les autorisations prévues au règlement de l'immeuble, ou à tout autre
règlement, cahier des charges ou statuts auquel lui-même sera soumis, étant
toutefois précisé que le preneur fera son affaire personnelle des autorisations
administratives exigées et du règlement des taxes qui pourraient être exigées de
ce fait.
 
Le preneur devra constamment maintenir la façade extérieure de sa boutique en
parfait état d'entretien. Il ne pourra modifier ou faire modifier ladite façade,
sans avoir au préalable soumis les plans au bailleur, et sans que celui-ci ait
autorisé la transformation projetée, et ceci sous la surveillance de
l'architecte du bailleur, dont les honoraires de vacations seront à la charge du
preneur.
 
[ex10-135xsig1.jpg]
 
15

--------------------------------------------------------------------------------


 
18° Nantissement :
 
Le preneur s'engage, s'il consentait des nantissements sur son fonds de
commerce, à en avertir le bailleur, et lui faire connaître les noms et adresses
des créanciers nantis dans les quinze jours de la constitution desdits
nantissements.
 
Le preneur s'engage expressément à fournir au bailleur tous les ans, un bilan de
la société INTER PARFUMS, et ce, dans les six mois de la clôture de l'année
fiscale.
 
19° Clause de rigueur :
 
Toutes les charges, clauses et conditions du présent bail sont de rigueur. Toute
dérogation du preneur sans autorisation expresse et par écrit du bailleur n'aura
d'effet qu'à titre de tolérance, et ne pourra jamais être considérée comme ayant
fait novation, ni porter jamais atteinte aux présentes clauses et conditions,
dont le bailleur aura toujours le droit d'exiger la stricte exécution.
 
20° T.V.A. ~ Enregistrement - Frais :
 
De payer les frais de timbre, d'enregistrement, les honoraires afférents au
présent bail, aux révisions du loyer et aux renouvellements éventuels du présent
bail, et la T.V.A. applicable.
 
Le bailleur a opté pour le régime de l'assujettissement à la taxe sur la valeur
ajoutée, dans le cadre prévu par le décret N° 67-1126 du 22 décembre 1967
complétant la loi du 6 janvier 1966. Le preneur devra payer au bailleur la
T.V.A. au taux en vigueur en fonction du montant de son loyer en principal.
 
21° Élection de domicile :
 
Pour l'exécution de présentes, le preneur fait élection de domicile dans les
lieux loués et le bailleur au domicile du Gérant de l'immeuble. Ces domiciles
sont attributifs de juridiction et toutes significations et notifications y
seront valablement faites.
 
Fait en 3 exemplaires A Paris le
 
[ex10-135xsig2.jpg]
[ex10-135xsig3.jpg]

 
1) Faire précéder la signature de la mention manuscrite « lu et approuvé » et
parapher chaque page.
 
16

--------------------------------------------------------------------------------


 
DAUCHEZ
ADMINISTRATEURS DE BIENS
BAREME D'HONORAIRES
 
LOCATION (quote part d'honoraires pour le propriétaire et le locataire)
Sujet
Assiette
Tarif HT
Tarif TTC
Baux habitation
   
1 mois de loyer net de charge
Par année supplémentaire au-delà de 3 ans
Loyer net de charge de la 1ère année
0.50%
0.60%
LOCATION (honoraires à la charge exclusive du locataire)
Baux habitation meublée
Loyer charges comprises de la 1ère année
11.00%
13.16%
Par année supplémentaire
 
0.50%
0.60%
Parking isolé
FORFAITAIRE
100.00 €
119.60 €
Baux commerciaux
Loyer HT de la 1ère année, ou
30.00%
35.88%
 
Loyer HT de la 1ère période triennale
10.00%
11.96%
REDACTION D'ACTES (quote part d'honoraires pour le propriétaire et le locataire)
Studio, 2 pièces, 3 pièces
Commission de location TTC
10.45%
12.50%
4 pièces et au dessus
 
8.36%
10.00%
REDACTION D'ACTES (honoraires à la charge du locataire)
Locaux commerciaux
Loyer facial annuel TTC avec un minimum de 400 euros TTC
1.00%
1.20%
Parking isolé
FORFAITAIRE
30.00 €
35.88 €
 
ETAT DES LIEUX HABITATION (honoraires à la charge exclusive du bailleur) Loi ENL
n° 2006-872 du 13 Juillet 2006
STUDIO
FORFAITAIRE
117.06 €
140.00 €
2 PIECES
 
133.78 €
160.00 €
3 PIECES (Double living + 1 ch)
 
146.32 €
175.00 €
4 OU 5 PIECES (Double living + 2 ou 3 ch)
 
229.93 €
275.00 €
6 OU 7 PIECES (Double living + 4 ou 5 ch)
 
305.18 €
365.00 €
ETAT DES LIEUX (honoraires à la charge exclusive du locataire)
Meublés et baux dérogatoires à la loi du 06/07/1989 (Majoration)
Montant forfaitaire TTC des frais d'état des lieux
+ 30.00%
ETAT DES LIEUX COMMERCIAL (honoraires à la charge du locataire)
Locaux commerciaux < 100 m2
FORFAITAIRE
154.68 €
185.00 €
Locaux commerciaux entre 100 et 200 m2
 
229.93 €
275.00 €
Locaux commerciaux > 200 m2Commercial Property > 200 m2
 
305.18 €
365.00 €
RENOUVELLEMENT DES BAUX ET AVENANTS (Pour l'habitation, honoraires répartis par
moitié entre le propriétaire et le locataire)LEASE RENEWAL AND AMENDMENTS (For
occupying premises, fees shared in equal parts between the owner and the tenant)
Habitation
Loyer facial annuel HT
3.00%
3.59%
Commercial
 
5 to 10%
5.98 to 11.96%
Négociation Bail Commercial (majoration)
 
3.00%
3.59%
REVISION TRIENNALE POUR LES LOCAUX COMMERCIAUX
Jusqu'à 30500 euros de loyer annuel HT
FORFAITAIRE
260.00 €
310.96 €
Au dessus de 30500 euros de loyer annuel HT
 
460.00 €
550.16 €
GESTION LOCATIVE (Honoraires pour le compte du propriétaire bailleur)
Au maximum
Sommes encaissées TTC
8.360%
10%
Au minimum
FORFAITAIRE
610.00 €
729.56 €
Frais Fixes de gestion
Par locataire et par an
30.00 €
35.88 €
Déclaration Foncier (minimum)
Chaque déclaration
50.00 €
59.80 €
Prestation hors-mandat
Vacation - montant unitaire forfaitaire
150.00 €
179.40 €
Suivi des travaux exceptionnels
Montant des travaux TTC (suivant mission)
2 à 5 %
2.39 à 5.98%
VENTE (Honoraires pour le compte du propriétaire vendeur)
Habitation / Commercial
Prix de vente hors taxe et hors droits
4.18 à 8.36%
5 à 10%



TVA en vigueur au 6 avril 2007 :                   19.60%           Barème n14
du 6-avr.-07
 

--------------------------------------------------------------------------------


 
[ex10-135xchart.jpg]
RECUEIL
DES ACTES
ADMINISTRATIFS


de la Préfecture de Paris
et de la Préfecture de Police


L'INTEGRALITE DU RECUEIL DES ACTES ADMINISTRATIFS DE LA
PREFECTURE DE PARIS ET DE LA PREFECTURE DE POLICE EST
CONSULTABLE SUR LE SITE :


HTTP://WWW.PARlS.PREF.GOUV.FR/


Prix de vente : 1.22 € (8 F) - Abonnement annuel : 30.49 € (200 F)- Les
commandes, ventes au numéro et abonnement peuvent être payés en chèques,
libellés au nom de M. le Régisseur des Recettes - Préfecture de Paris, 17,
boulevard Morland, 75915 - Paris cedex 04.All orders, sales, including the
number and subscription may be paid by check, made out in the name of the
Receipt Manager - Prefecture of Paris, 17, boulevard Morland, 75915 - Paris
cedex 04
ISSN 0987-1146
 

--------------------------------------------------------------------------------


 
PREFECTURE DE PARIS


Direction de l'Urbanisme du Logement et de l'Equipement


Arrêté préfectoral n°2006-45-l
portant désignation de Paris en qualité de commune exposée aux risques
technologiques et naturels majeurs et fixant les modalités d'information des
acquéreurs et des locataires de biens immobiliers situés à Paris concernant les
risques précités
 
Le préfet de la région d'Île-de-France,
préfet de Paris,
officier de la Légion d'honneur
 
Vu le code général des collectivités territoriales ;
Vu le code de l'environnement et, notamment, ses articles L. 125-5 et R. 125-23
à R. 125-27 ;
Vu le code de la construction et de l'habitation et, notamment, ses articles
L.271-4 et L.271-5 ;
Vu le code des assurances et, notamment, ses articles L. 125-2 et L. 128-2 ;
Vu la loi n° 89-462 du 6 juillet 1989 modifiée, tendant à améliorer les rapports
locatifs et portant modification de la loi n° 86-1290 du 23 décembre 1986 et,
notamment, son article 3-1 ;
Vu l'arrêté ministériel du 13 octobre 2005 portant définition du modèle
d'imprimé pour l'établissement de l'état des risques naturels et technologiques
Vu la circulaire interministérielle du 27 mai 2005, relative à l'information des
acquéreurs et des locataires de biens immobiliers sur les risques naturels et
technologiques majeurs ;
Vu les arrêtés inter-préfectoraux des 26 janvier 1966, 25 février 1977 et 19
mars 1991, relatifs aux risques liés à la présence en sous-sol de Paris
d'anciennes carrières et de zones de gypse antéludien ;
Vu l'arrêté préfectoral n° 2003-196-1 du 15 juillet 2003, portant approbation du
plan de prévention des risques d'inondation (PPRI) du département de Paris ;
 
Sur proposition du directeur de l'urbanisme, du logement et de l'équipement,
 
ARRETE:
 
Article 1er :
 
Les dispositions des alinéas I et II de l'article L. 125-5 du code de
l'environnement sont applicables à la commune de Paris, pour ce qui concerne les
risques majeurs suivants :
 
1 - le risque d'inondation, qui fait l'objet d'un plan de prévention des risques
d'inondation (PPRI), approuvé par arrêté préfectoral précité du 15 juillet 2003
;
 
2 - les risques liés à la présence en sous-sol de Paris d'anciennes carrières et
de zones de gypse antéludien, signifiés par les arrêtés inter-préfectoraux
précités des 26 janvier 1966, 25 février 1977 et 19 mars 1991.
 
Article 2 :
L'obligation d'information des acquéreurs et des locataires de biens immobiliers
situés à Paris concernant les risques prévue au I et II de l'article L. 125-5 et
aux articles R. 125-23 à R125-27 du code de l'environnement, et mentionnés à
l'article 1er ci-dessus, s'applique, dans la commune de Paris, dans les
conditions définies aux articles 5, 6, 7 et 8 du présent arrêté.
 
Article 3 :
Les éléments nécessaires à l'information des acquéreurs et des locataires par
les vendeurs ou les bailleurs (propriétaires ou non) concernant les biens
faisant l'objet d'une transaction, relatifs à la localisation des immeubles
concernés au regard des zones de risques naturels majeurs identifiés, situés à
Paris, sont consignés dans le dossier annexé au présent arrêté, qui comprend :
 
la liste des risques majeurs visés à l'article 1er du présent arrêté ;
 
pour chacun des risques susmentionnés, une fiche synthétique précisant la nature
et, dans la mesure du possible l'intensité, des risques recensés sur le
territoire de la commune de Paris ;
la cartographie des zones concernées par ces risques ;
les références des documents auxquels le vendeur ou le bailleur peut se reporter
;
 
1
 
RECUEIL DES ACTES ADMINISTRATIFS
NUMERO 3 BIS DU 14 FEVRIER 2006
 

--------------------------------------------------------------------------------


 
la liste des arrêtés ministériels portant reconnaissance de l'état de
catastrophe naturelle antérieurement pris et concernant tout ou partie de la
commune de Paris. Article 4 :
Le dossier et les documents de référence, visés à l'article 3 du présent arrêté,
sont consultables à :
 
la mairie de Paris ;
la préfecture de Paris - direction de l'urbanisme, du logement et de
l'équipement - pôle environnement et patrimoine, 50, avenue Daumesnil, à Paris
12ème.
 
Article 5 :
Préalablement à l'établissement d'un contrat de vente ou d'un contrat de
location, le vendeur ou le bailleur a l'obligation de fournir à l'acquéreur ou
au locataire, conformément aux informations figurant au présent arrêté et ses
annexes, un état des risques relatifs à l'immeuble concerné, établi moins de six
mois avant la date de conclusion dudit contrat.
 
Ledit état, établi conformément au modèle défini par arrêté ministériel du 13
octobre 2005, est annexé selon le cas:
 
au diagnostic technique joint au contrat de vente dans les conditions prévues
dans l'article L271-4 du code de la construction et de l'habitation ;
 
au contrat de location, dans les conditions et selon les modalités prévues à
l'article 3-1 de la loi n° 89-462 du 6 juillet 1989.
 
Article 6 :
Les biens mentionnés à l'article 3 du présent arrêté sont tous les types de
biens immobiliers, bâtis ou non bâtis, quelle que soit leur destination.
Article 7 :
Les contrats mentionnés à l'article 5 du présent arrêté sont, notamment :
 
les promesses unilatérales de vente ou d'achat, les contrats de vente et les
contrats écrits de location de bien immobiliers, y compris tout type de contrat
donnant lieu à un bail locatif « 3.6, 9 ans » ;
 
les locations saisonnières ou de vacances, les locations meublées, etc ;
 
les contrats de vente en état futur d'achèvement (VEFA), les cessions gratuites,
les échanges avec ou sans soulte, les donations, les partages successoraux ou
actes assimilés, les baux emphytéotiques, etc.
 
Article 8 :
Ne sont pas concernés par les dispositions de l'article 5 du présent arrêté :
 
les contrats de construction de maison individuelle sans fourniture de terrain ;
 
les contrats de location non écrits (baux oraux) ;
 
les contrats de séjour dans les établissements comportant des locaux collectifs,
en particulier ceux offrant des services à leurs résidants (foyer, maison de
retraite, etc) ;
les ventes de biens immobiliers dans le cadre de procédures judiciaires ;
les transferts de propriété réalisés dans le cadre des procédures de préemption,
de délaissement et d'expropriation, lorsqu'ils sont réalisés au bénéfice des
attributaires de ces droits.
 
Article 9 :
 
Les propriétaires d'immeubles qui ont fait l'objet d'une indemnisation accordée
au titre d'un sinistre déclaré en tant que catastrophe naturelle par arrêté
ministériel doivent en informer les acquéreurs ou locataires, dans les mêmes
conditions que celles visées à l'article 5 du présent arrêté.
 
Article 10 :
Les dispositions de l'article 9 du présent arrêté sont notamment applicables :
aux contrats de vente et aux contrats écrits de location d'immeubles bâtis, y
compris tout type de contrat donnant lieu à un bail locatif « 3, 6.9 ans » ;
aux actes liés à des locations saisonnières ou de vacances, et à des locations
meublées, etc ;
 
aux actes liés à des cessions gratuites, à des échanges avec ou sans soulte, à
des donations, à des partages successoraux, et les actes assimilés, les baux
emphytéotiques, etc.
 
2
 
RECUEIL DES ACTES ADMINISTRATIFS
NUMERO 3 BIS DU 14 FEVRIER 2006
 

--------------------------------------------------------------------------------


 
Article 11 :
Ne sont pas concernés par les dispositions de l'article 9 du présent arrêté :
 
les contrats de construction de maison individuelle sans fourniture de terrain ;
les contrats de séjour dans les établissements comportant des locaux collectifs,
en particulier ceux offrant des services à leurs résidants (foyer, maison de
retraite, etc) ;
les ventes de biens immobiliers dans le cadre de procédures judiciaires ;
les transferts de propriété réalisés dans le cadre des procédures de préemption,
de délaissement et d'expropriation, lorsqu'ils sont réalisés au bénéfice des
attributaires de ces droits.
 
Article 12 :
Le présent arrêté est mis à jour lors de chaque modification des arrêtés visés à
l'article 1er ci-dessus et pour toute prescription ou publication d'un nouveau
plan de prévention des risques.
 
Les informations contenues dans le dossier visé à l'article 3 du présent arrêté
sont mises à jour conformément aux prescriptions mentionnées au III de l'article
R.125-5 du code de l'environnement et, le cas échéant, lors de la publication au
Journal officiel de la République française de tout nouvel arrêté ministériel
reconnaissant l'état de catastrophe naturelle en ce qui concerne tout ou partie
de la commune de Paris.
 
Article 13 :
Les obligations conférées aux vendeurs et aux bailleurs par les dispositions du
présent arrêté sont applicables à compter du premier jour du quatrième mois
suivant sa publication au recueil des actes administratifs de la préfecture de
Paris et de la préfecture de police.
 
Article 14 :
Le présent arrêté sera notifié au maire de Paris. Il sera affiché dans chaque
mairie d'arrondissement de Paris pendant un mois à compter de sa réception par
les directeurs-généraux des services des mairies d'arrondissement.
 
Une copie du présent arrêté et de ses annexes sera adressée à la chambre
départementale des notaires de Paris.
Le présent arrêté, ainsi que ses modalités de consultation, feront l'objet d'un
avis de publication dans la presse locale.
 
Article 15 :
Tout recours contre le présent arrêté doit parvenir au tribunal administratif de
Paris, dans le délai de deux mois, à compter de sa publication au recueil des
actes administratifs de la préfecture de Paris et de la préfecture de police.
 
Article 16 :
Le préfet, secrétaire général de la préfecture de Paris, le préfet de police, le
directeur régional de l'environnement, le directeur régional de l'industrie, de
la recherche et de l'environnement et le maire de Paris, sont chargés, chacun en
ce qui le concerne, de l'exécution du présent arrêté, qui sera publié au recueil
des actes administratifs de la préfecture de Paris et de la préfecture de
police, accessible sur le site Internet de la préfecture de Paris :
www.paris.pref.gouv.fr
 
Fait à Paris, le 14 février 2006
 
Le préfet de la région d'Île-de-France préfet de Paris
 
Bertrand LANDRIEU


3
 
RECUEIL DES ACTES ADMINISTRATIFS
NUMERO 3 BIS DU 14 FEVRIER 2006
 

--------------------------------------------------------------------------------


 
Annexe à l'arrêté préfectoral n°2006-45-ldu 14 février 2006
portant désignation de Paris en qualité de commune exposée aux risques
technologiques et naturels majeurs et fixant les modalités d'information des
acquéreurs et des locataires de biens immobiliers situés à Paris concernant les
risques précités.
 
DOSSIER D'INFORMATION SUR LES RISQUES MAJEURS AUXQUELS LA COMMUNE DE PARIS EST
EXPOSÉE
 
Publié au recueil des actes administratifs du 3 bis du 14 février 2006 de la
préfecture de Paris.
 
Vu pour être annexé à mon arrêté du 14 février 2006
 
Le préfet de la région d'Île-de-France préfet de Paris
 
Bertrand LANDRIEU
 
I) La liste des risques recensés sur la commune de Paris
 
les risques majeurs qui ont été recensés sur Paris concernent :
 
le risque inondation, faisant l'objet d'un plan de prévention des risques
d'inondation (PPRI), approuvé par arrêté préfectoral en date du 13 juillet 2003.
 
les risques liés à la présence en sous-sol d'anciennes carrières et de zones de
gypse antéludien. Ces risques, qui ont été précisés par les arrêtés du 26
janvier 1966, du 19 mars 1991 et du 25 février 1977, sont gérés par l'inspection
générale des carrières de la ville.
 
Il n'existe pas de plan de prévention des risques technologiques sur Paris. De
plus le département de Paris n'est pas concerné par le risque sismique défini
par le décret n° 91-461 du 14 mai 1991 modifié relatif au risque sismique.
 
II) les fiches synthétiques des risques recensés
 
Fiche 1 : relative au risque d'inondation
Fiche 2 : relative au risque lié aux zones d'anciennes carrières et de gypses
 
III) Cartographie
 
Les éléments cartographiques comprennent :
 
la carte de zonage réglementaire du plan de prévention des risques d'inondation
(réduction au format A3 de la carte d'assemblage du PPRI de Paris) ;
les périmètres identifiant les zones réglementaires de carrières et de gypse
antéludien, précisés sur fond de plan parcellaire APUR - au format A3.
 
IV) Documents de référence relatifs aux risques naturels
 
Les documents de référence relatifs aux risques naturels visés au I auxquels la
commune est exposée sont : plan de prévention des risques naturels (PPRI)
approuvé par arrêté préfectoral en date du 15 juillet 2003
 
les arrêtés inter-préfectoraux du 26 janvier 1966, du 19 mars 1991 et du 25
février 1977 relatifs respectivement aux zones d'anciennes carrières et aux
zones de gypse antéludien. Ces arrêtés pris au titre de l'ex-article R.111-3 du
code de l'urbanisme tiennent lieu de plan de prévention des risques (PPR), en
application de l'article L.562-6 du code de l'environnement.
 
V) les arrêtés de reconnaissance de l'état de catastrophe naturelle publiée
entre 1982 à 2005.
 
( voir tableau ci-après )
 
4
 
RECUEIL DES ACTES ADMINISTRATIFS
NUMERO 3 BIS DU 14 FEVRIER 2006
 

--------------------------------------------------------------------------------


 
RECAPITULATIF DES ARRÊTES
PORTANT CONSTATATION DE L'ÉTAT DE CATASTROPHE NATURELLE
POUR PARIS PARUS AU 1er FEVRIER 2006



Commune
 
Événements
 
Date du début
de l'événement
 
Date de fin de
l'événement
 
Date de
publication de
l'arrêté
 
Paris (arrondissements : 12, 13 et 14)
 
Inondations et coulées de boue
 
06/05/1983
 
06/06/1983
 
08/03/1983
                     
Paris (arrondissements : 12.13 et 14)
 
Inondations et coulées de boue Grêle/tempête
 
05/06/1983
 
06/06/1983
 
09/10/1983
                     
Paris (arrondissements : 1, 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 15, 18, 19,
20)
 
Inondations et coulées de boue
 
07/27/1990
 
07/27/1990
 
12/07/1990
                     
Paris
 
Inondations et coulées de boue
 
05/31/1992
 
06/01/1992
 
10/20/1992
                     
Paris (arrondissements : 12, 13 et 14)
 
Inondations et coulées de boue
 
05/25/1992
 
05/25/1992
 
12/24/1992
                     
Paris (arrondissements : 12, 13 et 14)
 
Inondations et coulées de boue
 
04/29/1993
 
04/30/1993
 
09/28/1993
                     
Paris
 
Inondations et coulées de boue
 
07/18/1994
 
07/19/1994
 
12/06/1994
                     
Paris
 
Inondations et coulées de boue
 
05/30/1999
 
05/30/1999
 
07/21/1999
                     
Paris
 
Inondations et coulées de boue mouvement de terrain
 
12/25/1999
 
12/29/1999
 
12/29/1999
                     
Paris
 
Inondations et coulées de boue
 
07/06/2001
 
07/07/2001
 
08/06/2001
                     
Paris
 
Inondations et coulées de boue
 
05/31/2003
 
05/31/2003
 
10/03/2003
 



5
 
RECUEIL DES ACTES ADMINISTRATIFS
NUMERO 3 BIS DU 14 FEVRIER 2006



--------------------------------------------------------------------------------




FICHE 1 : relative au risque d'inondation
 
Caractéristiques du fleuvez
 
La seine est un fleuve de plaine. Son bassin versant est d'environ 100 000
kilomètres carrés ( près de 1/5eme de la superficie de la France). Elle compte
de grands affluents : la Marne, l'Yonne, l'Aube et l'Oise.
   
Son débit provient des pluies, de la vidange naturelle de la nappe et du soutien
d'étiage des grands réservoirs situés à l'amont de Paris.
     
Le risque inondation
 
Les débordements des rivières du Bassin Seine peuvent survenir à partir de
novembre et jusqu'au mois de mai. Ce sont des inondations lentes et puissantes
qui font suite à des pluies longues et régulières sur des bassins versants
étendus. La durée de submersion peut atteindre plusieurs semaines, voire
exceptionnellement plusieurs mois, localement.
 
Cependant, malgré la construction de bassin réservoirs en amont de Paris, dont
l'objectif est de réduire les risques liés aux inondations, et de soutenir des
étiages, les inondations de la Seine restent un risque majeur, notamment pour
des crues de niveau centennal. A cet égard, il faut considérer que les digues
présentes dans Paris sont sans effet sur des crues de cette ampleur.
     
Précision sur le risque
 
Les ondes de crues générées en tête du bassin versant de la Seine mettent entre
3 et 4 jours pour l'Yonne et entre 6 et 8 jours pour l'amont de la Seine et de
la Marne pour parvenir dans l'agglomération parisienne. La montée des eaux est
lente elle peut généralement être anticipée, le bassin étant équipé d'un système
de prévision des crues. Certaines dispositions peuvent alors être prises
vis-à-vis de la population.
Outre l'impact sur la sécurité des personnes et des biens, une crue importante,
telle qu'une crue de type 1910, peut avoir des conséquences catastrophiques pour
la population et l'activité économique, compte tenu de la densité de
l'urbanisation et de la durée importante de la crue. Ainsi, si survenait une
crue de type 1910, près de 124 000 personnes seraient inondées et sans
électricité, 162 000 personnes auraient les caves inondées (et pas
d'électricité) et 499 000 seraient privées d'électricité à Paris, soit un total
d'environ 785 000 personnes impactées. Le coût des dommages directs et indirects
est estimé à plus de 10 milliards d'euros pour la région d'Île-de-France hors
réseaux, dont entre 0.6 et 1.8 milliards de dommages à l'habitat
 
La crue la plus importante enregistrée à Paris date de février 1658 : 8.96m à
l'échelle du pont d'Austerlitz soit 34 cm au-dessus de celle de 1910 qui a été
prise comme crue de référence pour l'élaboration du plan de prévention des
risques d'inondation. La hauteur d'eau résultant d'une crue de type 1910 dépasse
les deux mètres à certains endroits de la ville.
     
Actions entreprises pour palier ce risque
 
Le plan de prévention des risques d'inondation est une servitude d'utilité
publique annexée au PLU qui délimite les zones exposées au risque d'inondation,
y réglemente, en fonction du risque estimé par croisement aléas/enjeux, les
projets nouveaux d'occupation du sol, définit des mesures de prévention,
protection et sauvegarde qui doivent être prises et peut enfin agir sur
l'existant afin de réduire la vulnérabilité des biens existants. Dans le PPRI de
Paris, les zones réglementaires suivantes sont distinguées :
–  zone rouge : zone d'écoulement principal du fleuve en période de crue ;
–  zone verte : zones d'expansion des crues ;
–  zone bleu clair : zone urbanisée située en zone inondable avec un niveau de
submersion inférieur à 1 mètre ;
–  zone bleu foncé : zone urbanisée située en zone inondable avec un niveau de
submersion supérieur à 1 mètre.
 
Le PPRI de Paris demande aux entreprises en charge d'une mission de service
public, aux établissements de soins, culturels et aux administrations de mettre
en place des mesures permettant de réduire leur vulnérabilité.
     
Organismes à contacter pour toutes informations complémentaires
 
A la préfecture de Paris : la direction de l'urbanisme du logement et de
l'équipement, pôle environnement et patrimoine, 50, avenue Daumesnil Paris
12èrae
     
Sources
 
Schéma directeur d'aménagement et gestion des eaux (SDAGE), approuvé le 29 juin
1995 et le schéma directeur de prévision des crues du bassin de Seine Normandie
- projet d'avril 2005

 
6
 
RECUEIL DES ACTES ADMINISTRATIFS
NUMERO 3 BIS DU 14 FEVRIER 2006
 

--------------------------------------------------------------------------------




FICHE 2 : relative aux risques liés à la présence d'anciennes carrières et de
zone de gypse antéludien
 
Caractéristiques du sous-sol de Paris
 
Le sous-sol de Paris contient en abondance certaines substances utiles comme le
calcaire grossier (pierre à bâtir), le gypse (pour la fabrication du plâtre) et
la craie. Ces matériaux, sauf la craie, ont été exploités depuis l'Antiquité
jusqu'au XIXème siècle suivant deux formes : les carrières à ciel ouvert et les
carrières souterraines.
 
Par ailleurs, le gypse contenu dans certaines couches géologiques du sous-sol
parisien est soluble dans l'eau. Ainsi, des circulations d'eaux souterraines
peuvent avoir dissous des masses de gypse créant ainsi des cavités souterraines
appelées poches de dissolution.
     
Les risques engendrés par la présence d'anciennes carrières et les zones de
gypse antéludien
 
Le mouvement de terrain est un risque que peuvent engendrer les anciennes
souterraines carrières et les cavités souterraines du type poche de dissolution.
C'est un déplacement plus ou moins brutal du sol et du sous-sol.
     
Précision sur les risques
 
Les mouvements de terrains dus aux carrières et cavités souterraines peuvent
être :
-lents et continus : il s'agit d'une déformation progressive pouvant survenir
sous la forme d'un affaissement, d'un tassement (diminution de volume de
certains sols sous l'effet des charges appliquées, de circulation d'eau) ou de
glissement de terrain. Les affaissements sont peu profonds et leurs diamètres
varient entre la simple flache de quelques centimètres à quelques mètres. Il
peut en résulter des mouvements de fondations. Si ces dernières ne sont pas bien
dimensionnées, elles ne supportent plus uniformément le poids du bâtiment
provoquant ainsi sa fissuration.
-rapides et discontinus : ils se présentent alors sous la forme d'un
effondrement (déplacement vertical instantané de la surface du sol par rupture
brutale de cavités souterraines préexistantes — naturelles ou artificielles -
avec ouverture d'une excavation grossièrement cylindrique appelée fontis).
     
Localisation des zones de risques liés  aux zones de gypse antéludien ou
d'anciennes carrières
 
A Paris, les zones de carrières abandonnées sont connues et le plus souvent
cartographiées.
On recense ainsi des anciennes carrières de calcaire grossier dans les 5, 6, 12,
13, 14, 15 et 16ème arrondissements (770 ha sous-minés), et des carrières de
gypse dans les 10.18.19 et 20eme arrondissements (65 ha sous-minés).
En ce qui concerne les poches de dissolution du gypse, elles ont pour origine un
phénomène localisé et évolutif. On ne peut donc pas les cartographier a priori.
Une zone de risque de dissolution a donc été définie en fonction de la géologie
des terrains et des incidents recensés. Cette zone couvre une partie des
9.10.17.18 et 19=me arrondissements.
     
Actions entreprises pour palier ce risque
 
Sur le territoire de Paris, des périmètres de risques ont été définis par arrêté
préfectoral en vertu de l'article RI 11-3 (désormais abrogé) du Code de
l'urbanisme. Ces périmètres de risques valent aujourd'hui PPR (plan de
prévention des risques).
     
Organismes à contacter pour toutes informations complémentaires
 
L'Inspection générale des carrières (3, avenue du Colonel Henri Roi-Tanguy -
anciennement 1, place Denfert-Rochereau - 75014 Paris) est le service de la
Ville de Paris chargé de la gestion de ces risques.
     
Source
 
Inspection générale des carrières (IGC)



7


RECUEIL DES ACTES ADMINISTRATIFS
NUMERO 3 BIS DU 14 FEVRIER 2006



--------------------------------------------------------------------------------




Périmètre réglementaire des zones de carrières et de gypse antéludien


Légende


Zone comportant des poches de gypse antéludien
(arrêté interpréfectoral du 25 février 1977)


Zones d'anciennes carrières
(arrêté interpréfectoral du 19 mars 1991)


Source: Préfecture de Paris
Fond de plan: APUR
Echelle: 1/45,000
DULE - BU - BU1 - Nicole Beuvière - avril 2006
 

--------------------------------------------------------------------------------


 
PLAN DE ZONAGE REGLEMENTAIRE DU PPRI DE PARIS


réduction de la carte d'assemblage du PPRI de PARIS approuvé Préfectoral du
Juillet 2003


Définition de (illegible) = Parcellaire APUR 2000


Légende


(The rest of this text is illegible.)


Source : I.G.N.
Fond de plan: IGN BD Topo - 1998
Echelle: 1/50,000
DULE - BU - BU1 - Michel ALBERT - février 2006
 

--------------------------------------------------------------------------------


 
Prévention du risque d'inondation (RP.R.I.)
 

[ex10-135xpic1.jpg] 
Zones à risque délimitées par le P.P.R.I. 
(voir annexes du P.L.U., servitudes d'utilité publique, IVB 2°)

 

[ex10-135xpic2.jpg] 
Zone d'expansion des crues (verte) délimitées par le RP.R.I. 
(voir annexes du P.LU., servitudes d'utilité publique, IV B 2°)

 

 
Prévention du risque de mouvements de terrain

 

[ex10-135xpic3.jpg] 
Zones d'anciennes carrières souterraines 
(voir annexes du PLU., servitudes d'utilité publique, IVB 3°)

 

[ex10-135xpic4.jpg] 
Zone comportant des poches de gypse antéludien 
(voir annexes du PLU., servitudes d'utilité publique, IVB 2°)

 

[ex10-135xpic5.jpg] 
Zone supplémentaire comportant des poches de gypse antéludien

 

--------------------------------------------------------------------------------




8eme
Friedland Boulevard
Courcelles
Faubourg
Champs Elysées
Avenue Montaigne
Cours Albert 1er
Cours la Reine
Quai d'Orsay
de l'Université
Maubourg
Avenue Franklin D. Roosevelt
ESPLANADE DES


de Messine
Haussmann Boulevard
Courcelles
Faubourg
Av. Matignon
François 1er
Rue Saint Honoré


La Boâtie
Miromesnil
Av. de Marigny
PALAIS DE L'ELYSÉE
GRAND PALAIS
PETIT PALAIS
'
Rocher
Rome
Malesherbes
Rue Royale
Place de la Madeleine
Place de la Concorde
PALAIS BOURBON
Quai Anatole


GARE
S. LAZARE
Rue Saint Lazare
Rue Tronchet
Bd de La Madeleine
Boul. des Capucines
 

--------------------------------------------------------------------------------


 
Boul. des Haliens
Rue du Quatre Septembre
R. de Castiglione
Rue de Rivoli
JARDIN DES TUILERIES
Quai des Tuileries
OPERA
Place Vendôme
Rue de la Paix
Rue de Rivoli
PALAIS ROYAL
Rue de Richelieu



--------------------------------------------------------------------------------




cour
H.S.P.
S.d.E.
courette
bureau
dégt.
cuisine
brisis
piéce
Esc. B
machinerie Asc.
sanitaire
des Champs Elysées



--------------------------------------------------------------------------------




Ministère de l'Ecologie
et du Développement Durable
Etat des risques naturels et technologiques
en application des articles L 125 - 5 et R 125 - 26 du code de l'environnement


1. Cet état des risques est établi sur la base des informations mises à
disposition par arrêté préfectoral
no  2006- 45 -1
du 14 février 2006
mis à jour le



Situation du bien immobilier (bâti ou non bâti)

--------------------------------------------------------------------------------



2. Adresse commune code postal
6 rond point des Champs Elysées - 75008 Paris


3. Situation de l'immeuble au regard d'un ou plusieurs plans de prévention de
risques naturels prévisibles [PPRn]
L'immeuble est situé dans le périmètre d'un PPRn prescrit
oui ¨
non ¨
L'immeuble est situé dans le périmètre d'un PPRn appliqué par anticipation
oui ¨
non ¨
L'immeuble est situé dans le périmètre d'un PPRn approuvé
oui x
non ¨

Les risques naturels pris en compte sont :


Inondation ¨
Crue torrentielle ¨
Remontée de nappe ¨
Avalanche ¨
Mouvement de terrain ¨
Sécheresse ¨
Séisme ¨
Cyclone ¨
Volcan ¨
Feux de forêt ¨
autre     
 



4. Situation de l'immeuble au regard d'un plan de prévention de risques
technologiques [PPRt]
L'immeuble est situé dans le périmètre d'un PPRt approuvé
oui ¨
non x
L'immeuble est situé dans le périmètre d'un PPRt prescrit *
oui ¨
non x
* Les risques technologiques pris en compte sont :
   



Effet thermique ¨
Effet de surpression ¨
Effet toxique ¨



5. Situation de l'immeuble au regard du zonage réglementaire pour la prise en
compte de la sismicité
en application du décret 91-461 du 14 mai 1991 relatif à la prévention du risque
sismique, modifié par le décret n°2000-892 du 13 septembre 2000
  L'immeuble est situé dans une commune de sismicité        zone 1a ¨   zone
1b¨   zone IIo  zone III¨ Zone 0x


pièces jointes

--------------------------------------------------------------------------------



6. Localisation
extraits de documents ou de dossiers de référence permettant la localisation de
l'immeuble au regard des risques pris en compte


(Se référer ci joint aux plans de paris de zonage du PPRI, et des zones de
carrières et de gypse)


vendeur/bailleur – acquéreur /locataire

--------------------------------------------------------------------------------

 
7. Vendeur - Bailleur
Nom prénom rayer la mention inutile
SCI du 4/6 Rond Point des Champs-Elysées
[ex10-135xsig4.jpg]
8. Acquéreur - Locataire Nom prénom
Société INTER PARFUMS

rayer la mention inutile

9. Date
à Paris
le   21/07/2008

 
Le présent état des risques naturels et technologiques est fondé sur les
informations mises à disposition par le préfet de département. En cas de non
respect, l'acquéreur ou le locataire peut poursuivre la résolution du contrat ou
demander au juge une diminution du prix.
[V de l'article 125-5 du code de l'environnement]
 

--------------------------------------------------------------------------------


 
Qui doit et comment remplir l’état des risques naturels et technologiques?
lors de toute transaction immobilière en annexe de tout type de contrat de
location écrit, de reservation d’un bien en l’etat futur d’achevement, de la
promesse de vente ou de l’acte réalisant ou constatant la vente d’un bien
immobilier bâti


Quelles sont les personnes concernées ?

--------------------------------------------------------------------------------

·
Au terme des articles 1. 125-5 et R 125-23 à 27 du code de l’environnement, les
acquéreurs ou locataires de bien immobilier, de toute nature, doivent être
informés par la vendeur ou le bailleur, qu’il s’agisse ou non d’un professionnel
de l’immobilier, de l’existence des risques auxquels ce bien est exposé.

Un état des risques, fondé sur les informations transmises par le Préfet de
département au maire de la commune où est situé le bien, doit être en annexe de
tout type de contrat de location écrit, de la réservation pour une vente en
l’état futur d’achèvement, de la promesse de vente ou de l’acte réalisant ou
constatant la vente de ce bien immobilier qu’il soit bâti ou non bâti.
Quel est le champ d’application de cette obligation ?

--------------------------------------------------------------------------------

·
Cette obligation d’information s’applique dans chacune des communes dont la
liste est arrêtée par le Préfet du département, pour les biens immobiliers bâtis
ou non bâtis situés :

 
1.
dans le périmètre d’exposition aux risques délimité par un plan de prévention
des risques technologiques ayant fait l’objet d’une approbation par le Préfet ;

 
2.
dans une zone exposée aux risques délimitée par un plan de prévention des
risques naturels prévisibles approuvé par le Préfet ou dont certaines
dispositions ont été rendues immédiatement opposables en application du code de
l’environnement (article L. 562-2).

 
3.
dans le périmètre mis à l’étude dans le cadre de l’élaboration d’un plan de
prévention des risques technologiques ou d’un plan de prévention des risques
naturels prévisibles prescrit par le Préfet ;

 
4.
dans une des zones de sismicité 1a, 1b, II ou III mentionnées à l'article 4 du
décret du 14 mai 1991.

NB : Le terme bien immobilier s’applique à toute construction individuelle ou
collective, à tout terrain, parcelle ou ensemble des parcelles contiguës
appartenant à même propriétaire ou le bailleur peut se référer.
Où consulter les documents de référence ?

--------------------------------------------------------------------------------

·
Pour chaque commune concernée, le préfet du département arrête :

-
La liste des risques naturels prévisibles et des risques technologiques à
prendre en compte :

-
La liste des documents auxquels le vendeur ou le bailleur peut se référer.

·
L’arrêté préfectoral comporte en annexe, pour chaque commune concernée :

 
1.
un ou plusieurs extraits des documents permettant de délimiter les zones de la
commune exposées aux risques pris en compte ;

 
2.
une fiche permettant de préciser la nature et, dans la mesure du possible,
l’intensité des risques dans chacune des zones et périmètres délimités par le
plan prévention des risques naturels ou technologiques et dans les zones de
sismicité 1a, 1b, II ou III.

·
Le préfet adresse copie de l’arrêté au maire de chaque communes intéressée et à
la chambre départementale des notaires.

·
L’arrêté est affiché dans les mairies de ces communes et publié au recueil des
actes administratifs de l’état dans le département.

·
Un avis de publication de l’arrêté est inséré dans un journal diffusé dans le
département.

·
Les arrêtés sont mis à jour :

-
Lors de l’entrée en vigueur d’un arrêté préfectoral rendant immédiatement
opposables certaines dispositions d’un plan de prévention des risques naturels
prévisibles, ou approuvant un plan de prévention des risques naturels prévisible
ou un plan de prévention des risques technologiques, ou approuvant un plan de
prévention des risques naturels prévisibles ou un plan de prévention des risques
technologiques, ou approuvant la révision d’un de ces plans ;

-
Lorsque des informations nouvelles portées à la connaissance du préfet
permettent de modifier l’appréciation de la sismicité locale, de la nature ou de
l’intensité des risques auxquels se trouve exposée tout ou partie d’une commune
faisant l’objet d’un de ces plans.

·
Les documents mentionnés ci-dessus peuvent être consultés en mairie des communes
concernées ainsi qu’à la préfecture et dans les sous-préfectures du département
où est situé le bien mis en vente ou en location. Certains peuvent être
directement consultables sur Internet à partir du site de la préfecture de
département.

Qui établit l’état des risques ?

--------------------------------------------------------------------------------

·
L’état des risques est établi directement par la vendeur ou le bailleur, le cas
échéant avec l’aide d’un professionnel qui intervient dans la vente ou la
location du bien.

·
Cet état doit être établi moins de six mois avant la date de conclusion de tout
type de contrat de location écrit, de la réservation pour une vente en l’état
futur d’achèvement, de la promesse de vente ou de l’acte réalisant ou constatant
la vente du bien immobilier auquel il est annexé.

·
Il est valable pour la totalité de la durée du contrat et de son éventuelle
reconduction. En cas de co-location, il est fourni à chaque signataire lors de
sa première entrée dans les lieux. Le cas échéant, il est actualisé en cas d’une
entrée différée d’un des co-locataires.

Quelles information doivent figurer ?

--------------------------------------------------------------------------------

·
L’état des risques mentionne la sismicité et les risques naturels ou
technologiques pris en compte dans le ou les plans de prévention et auxquels le
bien est exposé. Cet état est accompagné des extraits des documents de référence
permettant de localiser le bien au regard de ces risques.

Comment remplir l’état des risques ?

--------------------------------------------------------------------------------

·
Il suffit de reporter au bien, les informations contenues dans l’arrêté
préfectoral et dans les documents de référence : situation au regard du ou des
plans de prévention, nature des risques encourus et sismicité locale.

Dans quel délai l’obligation est-elle applicable   ?

--------------------------------------------------------------------------------

·
L’état des risques est dû à compter du premier jour du quatrième mois suivant la
publication de l’arrêté préfectoral au recueil des actes administratifs dans le
département et en toute hypothèse à compter du 1er juin 2006.

L’obligation d’information sur un dommage consécutif à une catastrophe naturelle
ou technologique

--------------------------------------------------------------------------------

·
Dans le cas où la commune a fait l’objet d’un ou plusieurs arrêtés de
reconnaissance de l’état de catastrophe naturelle ou technologique, et si le
bien a fait l’objet d’une indemnisation particulière, il convient d’annexer au
contrat une déclaration du ou des sinistres indemnisés et dont on a
connaissance. Cette déclaration ne fait pas l’objet d’un imprimé particulier.

La conservation de l’état des risques

--------------------------------------------------------------------------------

·
Le vendeur où le bailleur doit conserver une copie de l’état des risques daté et
visé par l’acquéreur ou le locataire, pour être en mesure de prouver qu’il a
bien été remis lors de la signature du contrat de vente ou du bail dont il est
une composante.



Pour en savoir plus, consultez www.prim.net
———————————————————————————————
Ministère de l’écologie et du développement durable – 20, avenue de Ségur 75012
PARIS – standard 01 42 19 20 21 – www.ecologie.gouv.fr



--------------------------------------------------------------------------------


 